a department of the treasury internal_revenue_service washington d c nov tep oat tax_exempt_and_government_entities_division trex hl og oe y 4f 0f-o company a company b company c state y state z union this is in response to your request for rulings on the application of internal revenue ‘the plan’ the code code sec_412 and sec_414 to the plan was originally established as a single-employer_plan date pursuant to a collective bargaining agreement between the union and company a and it is represented that pursuant to a collective bargaining agreement between company b a state y corporation was formed via a shareholders’ agreement dated date its common shareholders are company a and company c a state z corporation company a and company c are unrelated and each owns a fifty percent equity share of company b from date until date company b did not sponsor a pension_plan company b and the union dated date company b agreed to provide employees with defined pension benefits effective date with retroactive eligibility and service credits effective date the collective bargaining agreement between company a and the union includes an explicit schedule of pension benefits the collective bargaining agreement between company b and the union states that all bargaining unit employees will be placed in the plan and that a summary_plan_description will be distributed as a supplement to the agreement upon irs approval of the plan neither of the collective bargaining agreements explicitly require contributions to the plan that is neither agreement includes for example a table of required contributions per hour of credited service the plan however provides that the company and the participating employers shall make contributions to the plan in the amounts and at the times the company determines to be necessary to meet legal funding standards or appropriate to further the purposes of the plan under the provisions of the plan company b is a participating employer bargained and the plan includes both collectively bargained and non-bargained groups covering a total of nonbargained participants as of date of these participants approximately remainder are employees of company a company b does not maintain a defined benefit pension for its nonbargained employees are employees of company b and the the form_5500 for was filed by the plan_administrator reflecting the plan as a multiple-employer plan the enrolled_actuary for the plan for the plan_year disclosed the existence of the company b benefit structure in the plan effective as of date the plan has been taken over by a new enrolled_actuary for the plan_year beginning date the new enrolled_actuary intends to continue using the same method funding method as the prior actuary in accordance with the foregoing you request the following rulings that the plan is a multiemployer_plan under sec_414 for the purpose of applying the minimum_funding_rules under sec_412 effective with the plan_year and that the change in status for the plan from a single-employer_plan during the plan_year to a multiemployer_plan during the plan_year does not in itself constitute a change in funding method sec_413 of the code provides that for plans maintained pursuant to collective bargaining agreements between employee_representatives and one or more employers the minimum_funding_standard provided by sec_412 shall be determined as if all participants in the plan were employed by a single employer sec_414 of the code provides that the term multiemployer_plan means a plan ------ a to which more than one employer is required to contribute b which is maintained pursuant to one or more collective bargaining agreements between one or more employee organizations and more than one employer and c which satisfies such other requirements as the secretary of labor may prescribe by regulation _ company a and company b are separate employers and according to the provisions of the plan are each required to make contributions to the plan in the amounts at the times the company determines to be necessary to meet legal funding standards or appropriate to further the purposes of the plan plan is maintained pursuant to separate collective bargaining agreements between the union and company a and company b thus the requirements of sec_414 and b have been satisfied in addition the section c f_r of the regulations issued by the secretary of labor provides that a multiemployer_plan must meet the requirement that it was established for a substantial business_purpose and that a substantial business_purpose includes the interest of a labor_organization in securing an employee_benefit_plan for its members in addition paragraph c of provides four factors ' that are relevant in determining whether a substantial business_purpose existed for the establishment of the plan any one of which may be sufficient to constitute a substantial business_purpose ' the extent to which the plan is maintained by a substantial number of unaffiliated contributing employers and covers a substantial portion of the trade craft or industry in terms of employees or a substantial number of the employees in the trade craft or industry in a locality or geographic area the extent to which the plan provides benefits more closely related to years_of_service within the trade craft or industry rather than with an employer reflecting the fact that an employee's relationship with an employer maintaining the plan is generally short-term although service in the trade craft or industry is generally long-term the extent to which collective bargaining takes place on matters other than employee benefit plans between the employee_organization and the employers maintaining the plan and the extent to which the administrative burden and expense of providing benefits through single employer plans would be greater that through a multiemployer_plan the information provided with the request was not sufficient to establish whether the requirements of paragraph c of are satisfied accordingly we recommend that an advisory opinion be requested from the secretary of labor as to whether the requirements of paragraph c of are satisfied a determination by the secretary of labor that the requirements of paragraph c of are satisfied and that the plan is a multiemployer_plan will satisfy the requirements of sec_414 of the code as stated above the plan has satisfied the requirements of sec_414 and b of the code therefore it is ruled that if the secretary of labor concludes that the requirements of paragraph c of are satisfied and that the plan is a multiemployer_plan the plan will be a multiemployer_plan within the meaning of sec_414 in regard to the request for a ruling that a change in status of the plan from a single- employer plan to a multiemployer_plan is not a change in funding method we can not as stated above now rule that the plan is a multiemployer_plan however we note that the language of sec_413 provides that for funding purposes there is no distinction between a multiemployer_plan and a single employer plan therefore it is ruled that if the plan is subsequently determined to be a multiemployer_plan the change in plan status from a single-employer_plan to a multiemployer_plan will not in itself constitute a change in funding method this ruling is directed only to the taxpayer that requested it sec_61 k of the internal_revenue_code provides that it may not be used or cited by others as precedent a copy of this letter is being furnished to your authorized representative pursuant to a power_of_attorney form on file if you have any questions on this ruling letter please contact sincerely por f motlo f- james e holland jr manager employee_plans technical
